Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	 
Information Disclosure Statement

This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 9/23/2019 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections

Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-20
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by KLINGLER (20200077516).
Regarding claim 1, KLINGLER teaches a circuit board supporting structure (specially refer figure 9 and relate texts) configured to support a circuit board 2 on a base, 
wherein the base 5/13 has a concave portion 14 formed in a placement surface (outermost  base surface at location 20) of the circuit board 2, and a rotational operation member 7d/44 configured to be rotatably accommodated in the concave portion 14 and extend and retract in a direction perpendicular to the placement surface by a rotational operation, 
wherein the circuit board 2 has a through hole 22 formed at a position corresponding to the concave portion 14,

 	Regarding claim 2 (the circuit board supporting structure according to claim 1), KLINGLER teaches the operation portion 18d is formed on approximately the same plane as the reference surface. 
Regarding claim 3 (the circuit board supporting structure according to claim 1), KLINGLER teaches the rotational operation member 7d/44 has a head portion (outermost portion) having the reference surface and the operation portion 18d, and a body portion configured to engage with or be thread-coupled 44 to the concave portion 14. 
Regarding claim 4 (the circuit board supporting structure according to claim 2), KLINGLER teaches the rotational operation member 7d/44 has a head portion having the reference surface and the operation portion, and a body portion 17d configured to engage with or be thread-coupled 44 to the concave portion 14.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KLINGLER (20200077516) in view of Fukusako (7,582,959).
Regarding claims 13-15 and 18 (the circuit board supporting structure according to claims 1, 2, 3 and 7) KLINGLER teaches all limitations as cited in the above claim except for the base is a heat sink configured to cool the circuit board.
Fukusako teaches the base is a heat sink 4 configured to cool the circuit board 2 (specially refer figures 6-7 and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to utilize the base is a heat sink configured to cool the circuit board in KLINGLER’s structure in order to improve thermal contact between circuit board and heat sink.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KLINGLER (20200077516) in view of Sachsenweger (2013/0141913) or the following remark(s).
Regarding claims 19, KLINGLER teaches all limitations as cited in the above claim except for a light emitting device comprising: the circuit board supporting structure according to claim 1.
Sachsenweger teaches a light emitting device 104 comprising: the circuit board supporting structure 1/101 ((specially refer figure 9 and relate texts [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include a light emitting device on the circuit board supporting structure in KLINGLER’s structure in order to provide a desired functionality for a user.
   	Regarding claim 20 (the light emitting device according to claim 19), KLINGLER teaches all limitations as cited in the above claim except for light emitted from the light emitting element is light having a wavelength in an ultraviolet region. 
	However, there is no evidence indicating that " light emitted from the light emitting element is light having a wavelength in an ultraviolet region." is critical and it has been held that it is not inventive, since it has been held to be within the general skill of a worker in the art to select a known wavelength in an ultraviolet region on the basis of its suitability for the suitable application in KLINGLER’s structure from which apparatus is to be fabricated.

Reasons for Indication of Allowable Subject Matter
Claims 5-12, 16-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base  the respective feature(s) below.

Regarding claim 5 (the circuit board supporting structure according to claim 3), KLINGLER teaches the head portion has a protruding portion that protrudes from the reference surface along a rotational axis of the rotational operation member, and the protruding portion is fitted with the through hole.  The claims 6, 11-12, 16-17 depend  from the above claim 5 and therefore also considered objective.
Regarding claim 7 (the circuit board supporting structure according to claim 1), wherein the rotational operation member has a compressive spring configured to bias the circuit board in a direction perpendicular to the reference surface in the second state.
Regarding claim 8 (the circuit board supporting structure according to claim 2), wherein the rotational operation member has a compressive spring configured to bias the circuit board in a direction perpendicular to the reference surface in the second state. 
Regarding claim 9 (the circuit board supporting structure according to claim 3), wherein the rotational operation member has a compressive spring configured to bias the circuit board in a direction perpendicular to the reference surface in the second state. 
Regarding claim 10 (the circuit board supporting structure according to claim 4), wherein the rotational operation member has a compressive spring configured to bias the circuit board in a direction perpendicular to the reference surface in the second state. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819